Exhibit 10.3



Graphic [orly-20200630ex103d71333001.jpg]



O’Reilly Automotive, Inc. 2017 Incentive Award Plan

Stock Option Agreement



Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, O’Reilly Automotive, Inc.
(the “Company”), has granted to the Optionee an option (the “Option”) under the
Company’s 2017 Incentive Award Plan, as amended from time to time (the “Plan”)
to purchase the number of shares of common stock of the Company (“Shares”)
indicated in the Grant Notice.  Capitalized terms not specifically defined
herein shall have the meanings specified in the Plan and Grant Notice.



ARTICLE I

GENERAL



1.1Incorporation of Terms of Plan.  The Option is subject to the terms and
conditions of the Plan, which are incorporated herein by reference.  In the
event of any inconsistency between the Plan and this Agreement, the terms of the
Plan shall control.



ARTICLE II

GRANT OF OPTION



2.1Grant of Option.  In consideration of the Optionee’s past and/or continued
employment with or service to the Company or any Affiliate and for other good
and valuable consideration, effective as of the Grant Date set forth in the
Grant Notice (the “Grant Date”), the Company grants to the Optionee the Option
to purchase any part or all of the aggregate number of Shares set forth in the
Grant Notice, upon the terms and conditions set forth in the Plan and this
Agreement.



2.2Exercise Price.  The exercise price of the Shares subject to the Option shall
be as set forth in the Grant Notice, without commission or other charge;
provided, however, that the exercise price per share of the Shares subject to
the Option shall not be less than 100% of the Fair Market Value of a Share on
the Grant Date.  Notwithstanding the foregoing, if this Option is an Incentive
Stock Option and the Optionee is a Greater Than 10% Stockholder as of the Grant
Date, the exercise price per share of the Shares subject to the Option shall not
be less than 110% of the Fair Market Value of a Share on the Grant Date.



2.3Consideration to the Company.  In consideration of the grant of the Option by
the Company, the Optionee agrees to render services to the Company or any
Affiliate.  Nothing in the Plan or this Agreement shall confer upon the Optionee
any right to continue in the employ or service of the Company or any Affiliate
or shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Optionee at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Optionee.



ARTICLE III

PERIOD OF EXERCISABILITY



3.1Commencement of Exercisability.



(a)Except as otherwise provided herein, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Notice.



(b)No portion of the Option which has not become vested and exercisable as of
the date of the Optionee’s Termination of Service shall thereafter become vested
and exercisable, except as may be otherwise provided by the Administrator or as
set forth in a written agreement between the Company and the Optionee.



3.2Duration of Exercisability.  The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative.  Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof.



3.3Expiration of Option.  The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

--------------------------------------------------------------------------------

(a)The Expiration Date set forth in the Grant Notice;



(b)If this Option is designated as an Incentive Stock Option and the Optionee is
a Greater Than 10% Stockholder as of the Grant Date, the expiration of five (5)
years from the Grant Date;



(c)Five (5) business days following the Optionee’s Termination of Service by the
Company for any reason (other than due to death, disability, Retirement or
Cause);



(d)The expiration of twelve (12) months from the date of the Optionee’s
Termination of Service by reason of the Optionee’s death or disability, but only
as to the vested portion of any grant of options at the time of the Optionee’s
death or disability;



(e)The expiration of twelve (12) months from the date of the Optionee’s
Retirement of Service from the Company;



(f)The start of business on the date of the Optionee’s Termination of Service by
the Company for Cause;



(g)The date upon which Optionee is or accepts transfer to a position within the
Company that is not eligible for options, as determined from time to time by the
Administrator of the Plan, but only as to the unvested portion of any grant of
options at the time of transfer; or



(h)The date upon which Optionee is demoted to a position within the Company that
is not eligible for the number of options granted, as determined from time to
time by the Administrator of the Plan, but only as to the unvested portion of
any grant of options at the time of demotion.



The Optionee acknowledges that an Incentive Stock Option exercised more than
three (3) months after the Optionee’s Termination of Service, other than by
reason of death or disability, will be taxed as a Non-Qualified Stock Option.



3.4Special Tax Consequences.  The Optionee acknowledges that, to the extent that
the aggregate Fair Market Value (determined as of the time the Option is
granted) of all Shares with respect to which Incentive Stock Options, including
the Option, are exercisable for the first time by the Optionee in any calendar
year exceeds $100,000, the Option and such other options shall be Non-Qualified
Stock Options to the extent necessary to comply with the limitations imposed by
Section 422(d) of the Code.  The Optionee further acknowledges that the rule set
forth in the preceding sentence shall be applied by taking the Option and other
“incentive stock options” into account in the order in which they were granted,
as determined under Section 422(d) of the Code and the Treasury Regulations
thereunder.



ARTICLE IV

EXERCISE OF OPTION



4.1Person Eligible to Exercise.  Except as provided in Section 5.2 hereof,
during the lifetime of the Optionee, only the Optionee may exercise the Option
or any portion thereof.  After the death of the Optionee, any exercisable
portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 3.3 hereof, be exercised by the deceased Optionee’s
personal representative or by any person empowered to do so under the deceased
Optionee’s will or under the then-applicable laws of descent and distribution.



4.2Partial Exercise.  Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3 hereof.  However, the Option shall not be exercisable with
respect to fractional shares.



4.3Manner of Exercise.  The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company) of all of the
following prior to the time when the Option or such portion thereof becomes
unexercisable under Section 3.3 hereof:



(a)A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised.  The notice shall be signed by the Optionee or other person then
entitled to exercise the Option or such portion of the Option;



(b)Full payment of the exercise price and, if applicable, withholding taxes to
the stock administrator of the Company for the Shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by Section 4.4
hereof;



--------------------------------------------------------------------------------

(c)Any other written representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with all applicable
provisions of the Securities Act, the Exchange Act, any other federal, state or
foreign securities laws or regulations, the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded or
any other applicable law; and



(d)In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than the Optionee, appropriate
proof of the right of such person or persons to exercise the Option.



Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.



4.4Method of Payment.  Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Optionee:



(a)Cash;



(b)Check;



(c)With the consent of the Administrator, delivery of a written or electronic
notice that the Optionee has placed a market sell order with a broker with
respect to Shares then issuable upon exercise of the Option, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company in satisfaction of the aggregate exercise price; provided, that
payment of such proceeds is then made to the Company upon settlement of such
sale;



(d)With the consent of the Administrator, surrender of other Shares which have
been held by the Optionee for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares with respect to which the Option or portion thereof is being
exercised;



(e)With the consent of the Administrator, surrendered Shares issuable upon the
exercise of the Option having a Fair Market Value on the date of exercise equal
to the aggregate exercise price of the Shares with respect to which the Option
or portion thereof is being exercised; or



(f)With the consent of the Administrator, such other form of legal consideration
as may be acceptable to the Administrator.



4.5Conditions to Issuance of Stock Certificates.  The Shares deliverable upon
the exercise of the Option, or any portion thereof, may be either previously
authorized but unissued Shares, treasury Shares or issued Shares which have then
been reacquired by the Company.  Such Shares shall be fully paid and
nonassessable.  The Company shall not be required to issue or deliver any
certificates or make any book entries evidencing Shares purchased upon the
exercise of the Option or portion thereof prior to fulfillment of the conditions
set forth in Section

11.4 of the Plan.



4.6Rights as Stockholder.  The holder of the Option shall not be, nor have any
of the rights   or privileges of, a stockholder of the Company, including,
without limitation, voting rights and rights to dividends, in respect of any
Shares purchasable upon the exercise of any part of the Option unless and until
such Shares shall have been issued by the Company and held of record by such
holder (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company).  No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 13.2 of the Plan.



ARTICLE V

OTHER PROVISIONS



5.1Administration.  The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Optionee, the Company and all other interested
persons.  No member of the Administrator or the Board shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, this Agreement or the Option.



5.2Transferability of Option. Except as otherwise set forth in the Plan:



(a)The Option may not be sold, pledged, assigned or transferred in any manner
other than by will or

--------------------------------------------------------------------------------

the laws of descent and distribution;



(b)The Option shall not be liable for the debts, contracts or engagements of the
Optionee or the Optionee’s successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, hypothecation,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy) unless and
until the Option has been exercised, and any attempted disposition thereof prior
to exercise shall be null and void and of no effect, except to the extent that
such disposition is permitted by Section 5.2(a) hereof; and



(c)During the lifetime of the Optionee, only the Optionee may exercise the
Option (or any portion thereof); after the death of the Optionee, any
exercisable portion of the Option may, prior to the time when such portion
becomes unexercisable under the Plan or this Agreement, be exercised by the
Optionee’s personal representative or by any person empowered to do so under the
deceased Optionee’s will or under the then-applicable laws of descent and
distribution.



5.3Tax Consultation.  The Optionee represents that the Optionee has consulted
with any tax consultants the Optionee deems advisable in connection with the
purchase or disposition of Shares and that the Optionee is not relying on the
Company for any tax advice.



5.4Adjustments.  The Optionee acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Article 13 of the Plan.



5.5Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the at the Company’s principal office, and any notice to be given to
the Optionee shall be addressed to the Optionee’s last address reflected on the
Company’s records.  Any notice which is required to be given to the Optionee
shall, if the Optionee is then deceased, be given to the person entitled to
exercise his or her Option pursuant to Section 4.1 hereof by written notice
under this Section 5.5. Any notice shall be deemed duly given when sent via
email or when sent by reputable overnight courier or by certified mail (return
receipt requested) through the United States Postal Service.



5.6Optionee’s Representations.  If the Shares purchasable pursuant to the
exercise of this Option have not been registered under the Securities Act or any
applicable state laws on an effective registration statement at the time this
Option is exercised, the Optionee shall, if required by the Company,
concurrently with the exercise of all or any portion of this Option, make such
written representations as are deemed necessary or appropriate by the Company
and/or its counsel.



5.7Titles.  Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.



5.8Governing Law.  The laws of the State of Missouri shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.



5.9Conformity to Securities Laws.  The Optionee acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations.  To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.



5.10Amendments, Suspension and Termination.  To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Option in any material way without the prior written
consent of the Optionee.



5.11Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth in this Article 5, this Agreement
shall be binding upon the Optionee and his or her heirs, executors,
administrators, successors and assigns.



5.12Notification of Disposition.  If this Option is designated as an Incentive
Stock Option, the Optionee shall give prompt notice to the Company of any
disposition or other transfer of any Shares acquired under this Agreement if
such disposition or transfer is made (a) within two (2) years from the Grant
Date with respect to such Shares or (b) within one (1) year after the transfer
of such Shares to the Optionee.  Such notice shall specify the date of such
disposition or other transfer and the amount realized, in cash, other property,
assumption of indebtedness or other consideration, by the Optionee in such
disposition or

--------------------------------------------------------------------------------

other transfer.



5.13Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if the Optionee is subject to Section
16 of the Exchange Act, then the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.



5.14Not a Contract of Service Relationship.  Nothing in this Agreement or in the
Plan shall confer upon the Optionee any right to continue to serve as an
Employee or other service provider of the Company or any of its Affiliates or
shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Optionee at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Optionee.



5.15Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and the Optionee with respect to the subject matter hereof.



5.16Section 409A.  Notwithstanding any other provision of the Plan, this
Agreement or the Grant Notice, the Plan, this Agreement and the Grant Notice
shall be interpreted in accordance with the requirements of Section 409A of the
Code.  The Administrator may, in its discretion, adopt such amendments to the
Plan, this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to comply with the requirements of Section 409A of the Code.

--------------------------------------------------------------------------------